Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
Claim 20 is cancelled.
Applicant’s amendment filed on 11/03/2021 including amended claims has been entered.
The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term prior patent No. 10831408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The non-statutory double patenting rejection of the claims has been withdrawn.
The interpretation of the claims under 35 U.S.C. 112(f) of 10/27/2021 has been withdrawn.
Claim rejection under 35 U.S.C. 112(b) has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts do not teach a network interface configured to arrange received packets into chunks, wherein each chunk contains one or more whole packets; wherein the system is configured to: (i) allocate an entry in the I/O queue for a particular chunk stored in the first buffer, (ii) copy the particular chunk from the first buffer to a location in the second buffer associated with the entry in the I/O queue, and (iii) write, by way of the storage controller, the particular chunk from the second buffer to one of the plurality of non-volatile memory units that is mapped to the entry in the I/O queue.
A prior art Honda (US 20010038607 A1) teaches a packet switching system capable of ensuring the sequence and continuity of packets and further compensating for delays in transmission is disclosed. Each of two redundant switch sections has a high-priority queue and a low-priority queue for each of output ports. A high-priority output selector selects one of two high-priority queues corresponding to respective ones of the two switch sections to store an output of the selected one into a high-priority output queue. A low-priority output selector selects one of two low-priority queues corresponding to respective ones of the two switch sections to store an output of the selected one into a low-priority output queue. The high-priority and low-priority 
However Honda does not explicitly teach a network interface configured to arrange received packets into chunks, wherein each chunk contains one or more whole packets; wherein the system is configured to: (i) allocate an entry in the I/O queue for a particular chunk stored in the first buffer, (ii) copy the particular chunk from the first buffer to a location in the second buffer associated with the entry in the I/O queue, and (iii) write, by way of the storage controller, the particular chunk from the second buffer to one of the plurality of non-volatile memory units that is mapped to the entry in the I/O queue as recited in claim 1.

Blanc et al. (US 20030099250 A1) teach a queue scheduling mechanism in a data packet transmission system, the data packet transmission system including a transmission device for transmitting data packets, a reception device for receiving the data packets, a set of queue devices respectively associated with a set of priorities each defined by a priority rank for storing each data packet transmitted by the transmission device into the queue device corresponding to its priority rank, and a queue scheduler for reading, at each packet cycle, a packet in one of the queue devices determined by a normal priority preemption algorithm. The queue scheduling mechanism includes a credit device that provides at each packet cycle a value N defining the priority rank to be considered by the queue scheduler whereby a data packet is read by the queue scheduler from the queue device corresponding to the priority N instead of the queue device determined by the normal priority preemption algorithm (abstract).
However Blanc et al. do not explicitly teach a network interface configured to arrange received packets into chunks, wherein each chunk contains one or more whole packets; wherein the system is configured to: (i) allocate an entry in the I/O queue for a particular chunk stored in the first buffer, (ii) copy the particular chunk from the first buffer to a location in the second buffer associated with the entry in the I/O queue, and (iii) write, by way of the storage controller, the 

Oz et al. (US 20070248110 A1) teach that streams of packets are dynamically switched among dedicated and shared queues. For example, when a packet stream is in a maintenance mode (such as to keep a tunnel or packet stream associated with a server active) all packet traffic received over a packet stream is directed into the shared queue while the packet stream is not associated with one of the dedicated queues. In response to a detected change in the packet activity status of packet traffic (e.g., the establishment of a call or an increase in packet traffic, especially desirous of individualized quality of service) over a particular packet stream of the packet streams, the particular packet stream is associated with a particular group of dedicated queues such that at least non-control data traffic received over the particular packet stream is subsequently directed into the particular group of dedicated queues while the particular packet stream remains associated with the particular group of dedicated queues (abstract).
However Oz et al. do not explicitly teach a network interface configured to arrange received packets into chunks, wherein each chunk contains one or more whole packets; wherein the system is configured to: (i) allocate an entry in the I/O queue for a particular chunk stored in the first buffer, (ii) copy the particular chunk from the first buffer to a location in the second buffer associated with the entry in the I/O queue, and (iii) write, by way of the storage controller, the particular chunk from the second buffer to one of the plurality of non-volatile memory units that is mapped to the entry in the I/O queue as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-15 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 16, the prior arts do not teach arranging, by the network interface unit, one or more whole packets from the plurality of packets into a chunk; writing, by the network interface unit, the chunk to a first buffer within a first memory; allocating an entry for the chunk in an I/O queue of a second memory; copying the chunk from the first buffer to a location in a second buffer of the second memory, wherein the location in the second buffer is associated with the entry in the I/O queue; and writing, by way of a storage controller, the chunk from the second buffer to one of a plurality of non-volatile memory units that is mapped to the entry in the I/O queue.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 16 is allowable over the prior arts of record. Claims 17-19 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 21, the prior arts do not teach means for arranging one or more whole packets from the plurality of packets into a chunk; means for writing the chunk to a first buffer within a first memory; means for allocating an entry for the chunk in an I/O queue of a second memory; means for copying the chunk from the first buffer to a location in a second buffer of the second memory, wherein the location in the second buffer is associated with the entry in the I/O queue; and means for writing the chunk from the second buffer to one of a plurality of non- volatile memory units that is mapped to the entry in the I/O queue.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 21 is allowable over the prior arts of record. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111